Exhibit 10.1

Amended Notice of Terms of

Restricted Stock Units

[Date]

 

To:    [Name] BEMSID:    [BEMSID]

The Boeing Company (the “Company”) awarded you a Restricted Stock Unit award
effective [Date], and, in connection therewith, issued you a Notice of Terms of
Restricted Stock Units dated [Date] (the “Original Notice”). The terms and
conditions of that award have been amended, and the amended terms and conditions
are reflected in this Amended Notice of Terms of Restricted Stock Units (the
“Amended”). The Original Notice is hereby revoked and of no further force and
effect.

 

1. RSU Award. You have been awarded [x] Restricted Stock Units. Each Restricted
Stock Unit (RSU) has the potential to become one share of Boeing stock. Your
RSUs are awarded pursuant to “The Boeing Company 2003 Incentive Stock Plan for
Employees” (the “Plan”) and the award is subject to the terms of the Plan. A
summary of the Plan accompanies this notice.

 

2. RSU Account. The Company will maintain a record of the number of awarded RSUs
in an account established in your name.

 

3. Vesting of RSUs. Your RSUs will vest in full on [Date] (the ‘vesting date”),
or if earlier, on the date your employment with the Company terminates because
of involuntary layoff, disability, or death. “Disability” here means a
disability entitling you to benefits under a long-term disability policy
sponsored by the Company or one of its subsidiaries.

 

4. Stock Issuance at Vesting. At the time your RSUs vest, the Company will issue
to you shares of Boeing stock equal in number to the vested number of whole RSUs
in your account, after deduction of shares to cover appropriate taxes and other
charges as described in paragraph 10.2.

 

5. Earnings Credit on Your RSUs.

5.1 While RSUs are in your account, they will earn dividend equivalents in the
form of additional RSUs. Specifically, as of each dividend payment date for
Boeing stock, your RSU account will be credited with additional RSUs (“Earnings
Credit RSUs”) equal in number to the number of shares of Boeing stock that could
be bought with the cash dividends that would be paid on the RSUs in your account
if each RSU were a share of Boeing stock. The number of RSUs that results from
the Earnings Credit calculation will be to two decimal places.

5.2 The number of shares of Boeing stock that could be bought with such cash
dividends will be

calculated based on the “Fair Market Value” of Boeing stock on the applicable
dividend payment date. “Fair Market Value” here means the average of the high
and the low per share trading prices for Boeing stock as reported in The Wall
Street Journal for the specific dividend payment date, or in such other source
as the Company deems reliable.

5.3 Earnings Credit RSUs will vest at the same time as the RSUs with which they
are associated.



--------------------------------------------------------------------------------

6. Adjustment in Number of RSUs. The number of RSUs in your account will be
adjusted proportionately for any increase or decrease in the number of issued
shares of Boeing stock resulting from any stock split, combination or exchange
of shares, consolidation, spin-off or recapitalization of shares, or any similar
capital adjustment or the payment of any stock dividend.

 

7. Termination due to Layoff, Disability, or Death. In the event your employment
is terminated by reason of involuntary layoff, disability (as defined in
paragraph 3), or death, your RSU payout, including any Earnings Credit RSUs,
will vest after termination of employment. Payment for such awards will be made
as soon as administratively possible, but not later than 60 days after your
termination of employment.

 

8. Delayed payment for Specified Employees. Notwithstanding paragraph 7 above,
for anyone who is a Specified Employee (as defined in the Deferred Compensation
Plan for Employees of The Boeing Company) at the time of vesting, and who was
eligible for retirement at the date of this grant or who became retirement
eligible between the grant date and the vesting date described in paragraph 3
above, distributions upon vesting due to layoff or disability will be delayed
until six months after the date of vesting based on Internal Revenue Code
Section 409A (or if earlier, until the vesting date described in paragraph 3
above).

 

9. Forfeiture of Non-Vested RSUs. If your employment with the Company or a
subsidiary of the Company terminates before the vesting date of the award for
any reason other than involuntary layoff, disability (as defined in paragraph
3), or death, your nonvested RSUs will be forfeited and canceled. Earnings
Credit RSUs will be forfeited and canceled along with the RSUs with which they
are associated.

 

10. RSU Award Payable in Stock.

10.1 Distribution from your RSU account will be made as soon as reasonably
possible after the vesting of your RSUs, but not later than 60 days after the
applicable vesting date. Distribution will be in whole shares of Boeing stock.
The number of shares distributed will be equal to the number of whole vested
RSUs in your account, subject to deductions described in paragraph 10.2.
Fractional share values will be applied to income tax withholding.

10.2 The Company will deduct from the distribution of your vested RSUs any
withholding or other taxes required by law and may deduct any amounts due from
you to the Company or to a subsidiary of the Company.

 

11. Transfer. RSUs are not transferable except by will or applicable laws of
descent and distribution.

 

Please sign in the space below to indicate your understanding of and consent to
the terms and conditions in this Amended Notice.

 

 

[Name]